SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

156
CAF 11-00439
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF MCKAYLA J. AND RAYQUAN J.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,                        ORDER
PETITIONER-RESPONDENT;

ANNIE M., RESPONDENT-APPELLANT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR MCKAYLA
J. AND RAYQUAN J.


     Appeal from   an order of the Family Court, Erie County (Patricia
A. Maxwell, J.),   entered February 1, 2011 in a proceeding pursuant to
Family Court Act   article 10. The order, among other things, placed
respondent under   the supervision of petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    January 31, 2012                      Frances E. Cafarell
                                                  Clerk of the Court